Exhibit 10.11

LUMENTUM HOLDINGS INC.

2015 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

 

 

Grantee’s Name and Address:

 

 

Award Number:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of Award:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of Award:

 

Restricted Stock Units

 

 

 

 

 

 

 

 

 

 

 

 

 

Vesting Commencement Date:

 

 

 

You (the “Grantee”) have been granted a restricted stock unit award (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the Lumentum Holdings Inc. 2015 Equity Incentive
Plan, as amended from time to time (the “Plan”) and the Restricted Stock Unit
Award Agreement (the “Agreement”) attached hereto, as follows.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Notice.

Total Number of Restricted Stock Units Awarded (the “Units”): __________

Vesting Schedule:

Subject to the Grantee’s Continuous Active Service and other provisions and
limitations set forth in this Notice, the Agreement and the Plan, the Units will
“vest” in accordance with the following schedule:

[VESTING SCHEDULE]

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

Lumentum Holdings Inc.,

a Delaware corporation

 

By:

 

 

 

 

 

 

Title:

 

 

 

By signing below or by electronic acceptance or authentication in a form
authorized by the Company, the Grantee acknowledges that copies of this Notice,
the Agreement, the Plan and the prospectus for the Plan prepared in connection
with the registration of the shares issuable pursuant to the Award with the
Securities and Exchange Commission have been provided to the Grantee or made
available to the Grantee on the Company’s internal website or a website of the
Company’s third party plan administrator and may be viewed and printed by the
Grantee for attachment to the Grantee’s copy of this Notice.  The Grantee
represents that he or she is familiar with the terms and provisions of this
Notice, the Agreement and the Plan, and hereby accepts the Award subject to all
of their terms and conditions.  The Grantee has had an opportunity to obtain the
advice of counsel prior to executing this Notice and fully understands all
provisions of this Notice, the Agreement and the Plan.  The Grantee agrees that
all disputes arising out of or relating to this Notice, the Agreement and the
Plan shall be resolved in accordance with Section 10 of the Agreement.  The
Grantee further agrees to notify the Company upon any change in the residence
address indicated in this Notice.

 

Dated:

 

 

 

 

Signed:

 

 

 

 

 

 

 

 

 

 

Grantee

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

LUMENTUM HOLDINGS INC. 2015 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

1. Issuance of Units.  Lumentum Holdings Inc., a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”), the Total Number of Restricted Stock
Units Awarded set forth in the Notice (the “Units”), subject to the Notice, this
Restricted Stock Unit Award Agreement (the “Agreement”) and the terms and
provisions of the Company’s 2015 Equity Incentive Plan, as amended from time to
time (the “Plan”), which is incorporated herein by reference.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement.

2. Transfer Restrictions.  The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution.  The terms of this
Agreement shall be binding upon the executors, administrators, heirs, successors
and transferees of the Grantee.

3. Vesting.

(a) For purposes of this Agreement and the Notice, the term “vest” shall mean,
with respect to any Units, that such Units are no longer subject to forfeiture
to the Company.  If the Grantee would become vested in a fraction of a Unit,
such Unit shall not vest until the Grantee becomes vested in the entire Unit.

(b) The Units shall commence vesting and shall vest pursuant to the schedule
within the Notice, subject to and in accordance with the terms of the Notice,
this Agreement and the Plan.

4. Termination of Continuous Active Service.  Except in the event of the
Grantee’s change in status from an Employee to a Consultant, in which case
vesting of the Units shall continue only to the extent determined by the
Administrator, vesting of the Units shall cease upon the date of termination of
the Grantee’s Continuous Active Service for any reason, including death or
Disability.  In the event the Grantee’s Continuous Active Service is terminated
for any reason, any unvested Units held by the Grantee immediately following
such termination of Continuous Active Service shall be forfeited without
compensation and deemed reconveyed to the Company, and the Company shall
thereafter be the legal and beneficial owner of the unvested Units and shall
have all rights and interest in or related thereto without further action by the
Grantee.

5. Conversion of Units and Issuance of Shares.  Upon each vesting date, one
share of Common Stock shall be issuable for each Unit that vests on such date
(the “Shares”), subject to the terms and provisions of the Plan and this
Agreement.  Thereafter, the Company will transfer such Shares to the Grantee
upon satisfaction of any required tax or other withholding obligations, and in
any event no later than the later of (i) the 15th day of the third fiscal month
following the end of the fiscal year that contains the applicable vesting date
or (ii) March 15th following the end of the calendar year that contains the
applicable vesting date.  Any fractional Unit remaining after the Award is fully
vested shall be discarded and shall not be converted into a fractional Share.

6. Right to Shares.  The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee.

7. Taxes.

(a) Generally.  The Grantee is ultimately liable and responsible for all taxes
owed by the Grantee in connection with the Award, regardless of any action the
Company or any Affiliate takes with respect to any tax withholding obligations
that arise in connection with the Award.  Neither the Company nor any Affiliate
makes any representation or undertaking regarding the treatment of any tax
withholding in connection with the grant or vesting of the Award or the
subsequent sale of Shares issuable pursuant to the Award.  The Company and its
Affiliates do not commit and are under no obligation to structure the Award to
reduce or eliminate the Grantee’s tax liability.

(b) Payment of Withholding Taxes.  Prior to any event in connection with the
Award (e.g., vesting or issuance of Shares) that the Company determines may
result in any tax withholding obligation, whether U.S., federal, state or local,
or non-U.S., including any employment tax obligation (the “Tax Withholding
Obligation”), the Grantee must arrange for the satisfaction of the minimum
amount of such Tax Withholding Obligation in a manner acceptable to the Company.

(i) By Sale of Shares.  Unless the Grantee determines (or is required) to
satisfy the Tax Withholding Obligation by some other means in accordance with
clause (ii) or clause (iii) below, the Grantee’s acceptance of this Award
constitutes the Grantee’s

1

--------------------------------------------------------------------------------

 

instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf a
whole number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation.  Such Shares will be sold on the
day such Tax Withholding Obligation arises or as soon thereafter as
practicable.  The Grantee will be responsible for all broker’s fees and other
costs of sale, and the Grantee agrees to indemnify and hold the Company harmless
from any losses, costs, damages, or expenses relating to any such sale.  To the
extent the proceeds of such sale exceed the Grantee’s minimum Tax Withholding
Obligation, the Company agrees to pay such excess in cash to the Grantee.  The
Grantee acknowledges that the Company or its designee is under no obligation to
arrange for such sale at any particular price, and that the proceeds of any such
sale may not be sufficient to satisfy the Grantee’s minimum Tax Withholding
Obligation.  Accordingly, the Grantee agrees to pay to the Company or any
Affiliate as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the sale of Shares described above.

(ii) By Withholding Shares.  The Company shall have the right, but not the
obligation, to require the Grantee to satisfy all or any portion of the Tax
Withholding Obligation by deducting from the Shares otherwise deliverable to the
Grantee in settlement of the Award a number of whole Shares having a fair market
value, as determined by the Company as of the date on which the Tax Withholding
Obligations arises, not in excess of the amount of such Tax Withholding
Obligation determined by the applicable minimum statutory withholding rates if
required to avoid liability classification of the Award under generally accepted
accounting principles in the United States.

(iii) By Check, Wire Transfer or Other Means.  Only if permitted by the
Administrator, at any time not less than five (5) business days before any Tax
Withholding Obligation arises, the Grantee may elect to satisfy the Grantee’s
Tax Withholding Obligation by delivering to the Company an amount that the
Company determines is sufficient to satisfy the Tax Withholding Obligation by
(x) wire transfer to such account as the Company may direct, (y) delivery of a
certified check payable to the Company, or (z) such other means as specified
from time to time by the Administrator.

(c) Right to Retain Shares. The Company may refuse to issue any Shares to the
Grantee until the Grantee satisfies the Tax Withholding Obligation.  To the
maximum extent permitted by law, the Company has the right to retain without
notice from Shares issuable under the Award or from salary or other amounts
payable to the Grantee, Shares or cash having a value sufficient to satisfy the
Tax Withholding Obligation.

8. Entire Agreement: Governing Law.  The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties.  Should
any provision of the Notice or this Agreement be determined by a court of law to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.  Notwithstanding any provision of this
Agreement or the Plan to the contrary, the Administrator may amend this
Agreement, either retroactively or prospectively, without the consent of the
Grantee, if the Administrator determines in its discretion that such amendment
is required or advisable for this Agreement and the Award to satisfy or comply
with or meet the requirements of Code Section 409A so that no additional tax
under Code Section 409A is applied to this Award.  However, the Company has not
obtained a tax ruling or other confirmation from the Internal Revenue Service
with regard to the application of Code Section 409A to the Award, and the
Company does not represent or warrant that this Agreement will avoid adverse tax
consequences to the Grantee, including as a result of the application of Code
Section 409A to the Award.

9. Headings.  The captions used in this Agreement are inserted for convenience
and shall not be deemed a part of this Agreement for construction or
interpretation.

10. Dispute Resolution.  The provisions of this Section 10 shall be the
exclusive means of resolving disputes arising out of or relating to the Notice,
the Plan and this Agreement.  The Company, the Grantee, and the Grantee’s
assignees (the “parties”) shall attempt in good faith to resolve any disputes
arising out of or relating to the Notice, the Plan and this Agreement by
negotiation between individuals who have authority to settle the
controversy.  Negotiations shall be commenced by either party by notice of a
written statement of the party’s position and the name and title of the
individual who will represent the party.  Within thirty (30) days of the written
notification, the parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to resolve the
dispute.  If the dispute has not been resolved by negotiation, the parties agree
that any suit, action, or proceeding arising out of or relating to the Notice,
the Plan or this Agreement shall be brought in the United States District Court
for the Northern District of California (or should such court lack jurisdiction
to hear such action, suit or proceeding, in a California state court in the
County of Santa Clara) and that the parties shall submit to the jurisdiction of
such court.  The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the laying of venue for any such suit,
action or proceeding

2

--------------------------------------------------------------------------------

 

brought in such court.  THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR
MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING.  If any one or
more provisions of this Section 10 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

11. Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

12. No Effect on Terms of Service.  The Units subject to the Award shall vest,
if at all, only during the period of the Grantee’s Continuous Active Service
(not through the act of being hired, being granted the Award or acquiring Shares
hereunder) and the Award has been granted as an inducement for the Grantee to
remain in such Continuous Active Service and as an incentive for increased
efforts on behalf of the Company and its Affiliates by the Grantee during the
period of his or her Continuous Active Service.  Nothing in the Notice, the
Agreement, or the Plan shall confer upon the Grantee any right with respect to
future restricted stock unit grants or continuation of Grantee’s Continuous
Active Service, nor shall it interfere in any way with the Grantee’s right or
the right of the Grantee’s employer to terminate Grantee’s Continuous Active
Service, with or without cause, and with or without notice.  Unless the Grantee
has a written employment agreement with the Company to the contrary, Grantee’s
status is at will.  This Award shall not, under any circumstances, be considered
or taken into account for purposes of calculation of severance payments in those
jurisdictions requiring such payments upon termination of employment.  The
Grantee shall not have and waives any and all rights to compensation or damages
as a result of the termination of the Grantee’s employment with the Company or
the Grantee’s employer for any reason whatsoever, insofar as those rights result
or may result from (i) the loss or diminution in value of such rights or
entitlements or claimed rights or entitlements under the Plan, or (ii) the
Grantee’s ceasing to be entitled to any purchase rights or shares or any other
rights under the Plan.

13. Personal Data. The Grantee understands that the Company and its subsidiaries
hold certain personal information about the Grantee for the purpose of managing
and administering the Plan, including: name, home address and telephone number,
date of birth, social fiscal number, compensation, nationality, job title, any
shares of stock held in the Company, details of all awards of equity
compensation or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Grantee’s favor (collectively,
“Data”).  The Grantee understands that the Company and/or its subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Grantee’s participation in the Plan, and
that the Company and/or any of its subsidiaries may each further transfer Data
to any third parties assisting the Company in the implementation, administration
and management of the Plan.  These recipients may be located in the European
Economic Area, Asia, the United States and/or Canada.  The Grantee consents to
the collection, use and transfer of Data and authorizes these recipients to
receive, possess, use, retain and transfer Data, in electronic or other form, as
may be required for: (i) the administration of the Plan; and (ii) the
implementation, administration and management of the Grantee’s participation in
the Plan, including any requisite transfer to a broker or any other third party
with whom the Grantee may elect to deposit any shares of stock acquired as a
result of this Award or any portion thereof and/or the subsequent holding of
shares of stock on the Grantee’s behalf.

14. Documents in English.  The Plan documents, including this Agreement, are in
English, and if the Grantee requires a translation of the documents into a
language other than English, Grantee will be responsible for arranging for
accurate translations.  If the documents are translated into a language other
than English and if the translated versions are different front the English
versions, the English versions will take precedence.

END OF AGREEMENT

3